Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 37-39, 41, 44-49 in the reply filed on 4/6/20 is acknowledged.  The traversal is on the ground(s) that there is no search burden. This is not found persuasive because the different chemical are mutually exclusive chemical species many of which are not even in the same family which would expand the search to additional classes. Moreover, the complexity is duplicated because the chemical species are used in combination leading to factorial expansion of the number of combinations between the different groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 42, 43, 50-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-39, 41, 44, 46, 47, 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2011/0130489).
As to claim 37, Williams method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler[0046, 0055, 0056]; and applying a fluid binder material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0019, 0021, 0047], wherein the insoluble filler (glass) is insoluble in the fluid binder material [0011, 0046]; wherein the surface of the particles comprises a first functional group (filler treated 
As to claim 38, Williams teaches the particles are bonded together with chemical bonds having a bond strength of at least 10 kJ/mol as Williams uses the same materials [0046, 0047, 0055].
As to claim 39, Williams teaches the first functional group comprises a vinyl, amine, (meth)acrylate, group [0046, 0055]. 
As to claim 41, Williams teaches the second functional group comprises a vinyl, or (meth)acrylate group [0047]. 
As to claim 44, Williams teaches forming reactive sites on the surface of the particles [0055].
As to claim 46, Williams teaches reacting the reactive sites on the surface of the particles with one or more chemical species comprising the first functional group to provide functionalized particles comprising the first functional group [0055]. 
As to claim 47, Williams teaches the reactive sites are formed prior to applying the fluid binder material to the particles [0077-0079]. 
As to claim 49, Williams teaches less than 15% by weight fluid binder material is used, based on the total weight of the fluid binder material and the particulate material [Test 2]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Moussa (US 2003/0190472).
As to claim 45, Williams teaches the use of radiation but does not explicitly state that the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 54, Williams teaches a method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler [0046, 0055, 0056]; forming reactive sites on the surface of the particles [0055]; and applying a fluid binder [0019, 0021, 0047] material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0096], wherein the insoluble filler is insoluble in the fluid binder material [0019, 0021, 0047]; and wherein the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Williams does not explicitly state the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 55, Williams teaches the reactive sites are formed in a separate activation container prior to applying the fluid binder material to the particles as they are prepared by the manufacturer [0055]. 
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Moussa (US 2003/0190472), as applied to claims 45, 54, 55 above, and in view of Deckard (US 2003/0094734).

As to claims 48 and 56, Williams does not explicitly state the reactive sites are formed substantially simultaneously with applying the fluid binder material to the particles, but does teach exposure to heat radiation while the two are in contact [0101]. 
Deckard teaches a method of making 3D parts from powder material and binder [Abstract] wherein the composite layers are formed by exposure to an electron beam [0028, 0033, 0038, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and exposed the powder combined with the binder to an electron beam, as suggested by Deckard, as this had proven successful at forming a 3D composite part.
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ARMAND MELENDEZ/Examiner, Art Unit 1742